300 F.3d 1298
Willie Santonio MANDERS, Plaintiff-Appellee,v.Thurman LEE, individually and as employee of the City of Homerville, Alan Brown, individually and as employee of the City of Homerville, Bart Crews,individually and as employee of the City of Homerville, City of Homerville, Clinch County, Georgia, Defendants,Winston Peterson, individually and as employee of Clinch County, Georgia, Defendant-Appellant.
No. 01-13606.
United States Court of Appeals, Eleventh Circuit.
August 7, 2002.

Richard K. Strickland, Whelchel, Brown, Readdick & Bumgartner, Brunswick, GA, for Defendant-Appellant.
Theodore H. Lackland, Lackland & Heyward, Atlanta, GA, for Plaintiff-Appellee.
Appeal from the United States District Court for the Middle District of Georgia (No. 99-00042-CV-WLS-7); W. Louis Sands, Judge.
(Opinion March 14, 2002, 285 F.3d 983 (11th Cir.2002))
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS and WILSON, Circuit Judges.

BY THE COURT:

1
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.